                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DENISE OCASIO and CARMELO
OCASIO,

      Plaintiffs,

v.                                                   Case No: 8:13-cv-1962-CEH-AEP

C.R. BARD, INC. and BARD
PERIPHERAL VASCULAR, INC.,

      Defendants.
___________________________________/


                                       ORDER

      This matter comes before the Court on Defendants C.R. Bard, Inc. and Bard

Peripheral Vascular, Inc.’s Motion for Leave to File Deposition Transcripts Under

Seal (Doc. 327), filed on June 11, 2021. In the motion, Defendants state that there are

compelling reasons to find that deposition transcripts it intends to play at trial should

be kept private and under seal to prevent public access to trade secrets or otherwise

highly confidential information. Also pending is Plaintiff’s Motion for Leave to File

Under Seal Certain Deposition Transcripts (Doc. 332). The motions are unopposed.

The Court, having considered the motions and being fully advised in the premises, will

deny C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.’s Motion for Leave to File

Deposition Transcripts Under Seal and deny Plaintiff’s Motion for Leave to File

Under Seal Certain Deposition Transcripts.

                                    DISCUSSION
      Plaintiff, Denise Ocasio, sues Defendants C. R. Bard, Inc. and Bard Peripheral

Vascular, Inc. (collectively, “Bard”), asserting product-liability claims based on

injuries she sustained from a medical device designed and manufactured by Bard. This

case was, at one point, a part of a multidistrict litigation proceeding (“MDL”)

involving thousands of personal injury claims brought against Bard related to Bard

IVC (inferior vena cava) filters. After discovery and other pretrial proceedings in the

MDL litigation, the action was remanded to this Court for trial. The trial is scheduled

to commence July 6, 2021. Before the Court are the parties’ motions to seal seeking an

order from this Court sealing 53 deposition transcripts that the parties intend to play

at trial. Doc. 327 at 4–5 (18 depositions), Doc. 332 at 2–3 (35 depositions).

      In support of Defendants’ motion, Bard states sealing is necessary because the

transcripts discuss trade secrets and other highly confidential business information.

The information includes testimony related to Bard IVC filters and their development,

testing, and regulation of same, which information is subject to improper use and

significant competitive harm. Bard represents that it has continually and successfully

made efforts to protect such information from its competitors. Further Bard directs the

Court to the agreed protective order in the MDL that states that “All Confidential

Information shall be used for the purpose of this lawsuit only ….” Bard contends this

is the narrowest means to protect the confidential information at issue. Doc. 327.

      In her motion, Plaintiff similarly argues that good cause exists to seal the 35

deposition transcripts she requests be sealed because of the stipulated protective order



                                           2
entered in this case pursuant to the Suggestion of Remand and Transfer Order from

the MDL. Doc. 332.

      The Court notes that the parties’ joint motion for entry of a stipulated protective

order and the Stipulation for the Entry of Protective Order (Doc. 13) was approved as

to the handling of confidential information “through the discovery and pretrial

processes.” Doc. 14.

      “[T]he courts of this country recognize a general right to inspect and copy . . .

judicial records and documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597

(1978); see also Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007). In

some limited circumstances, a court has the discretion to permit materials to be filed

under seal. Romero, 480 F.3d at 1246. However, such relief is to be granted only upon

a showing of “good cause,” which requires balancing the asserted right of access

against the party’s interest in keeping the information confidential. See id. (describing

balancing considerations).

      In pertinent part, Middle District of Florida Local Rule 1.11 states:

             (a)    PUBLIC RIGHT OF ACCESS. Because constitutional
             law and common law afford the public a qualified right of
             access to an item filed in connection with the adjudication
             of a claim or defense, sealing is unavailable absent a
             compelling justification. Sealing is not authorized by a
             confidentiality agreement, a protective order, a designation
             of confidentiality, or a stipulation.

M.D. Fla. L.R. 1.11(a). Although Defendants represent that sealing the entirety of the

depositions is the narrowest method of keeping the proprietary information

confidential, the Court finds this blanket statement to be unsupported and improbable.
                                           3
Bard fails to show why redaction of the depositions would not be a narrower means.

Moreover, the parties propose to read (or play the video of) the depositions in open

court and thus the matter will not be kept confidential from any member of the general

public attending the trial.

       A designation by the parties that documents are confidential does not, by itself,

justify the sealing of documents. M.D. Fla. Local Rule 1.11(a). The parties have not

established good cause to file the 53 depositions in their entirety under seal and have

failed to overcome the presumption in favor of public right of access to these

documents. Accordingly, it is hereby

       ORDERED:

       1.     Defendant C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.’s Motion

for Leave to File Deposition Transcripts Under Seal (Doc. 327) is DENIED.

       2.     Plaintiff’s Motion for Leave to File Under Seal Certain Deposition

Transcripts (Doc. 332) is DENIED.

       DONE AND ORDERED in Tampa, Florida on June 17, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                           4
